Citation Nr: 1011999	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for diverticulitis. 

3.  Entitlement to service connection for lumbar disc 
disease.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1987, and from December 2003 to February 2006.  She also 
served in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
denied claims for service connection for diverticulitis, IBS, 
lumbar degenerative disc disease, and depression.

The Board notes that the July 2008 statement of the case 
(SOC) also included the issues of entitlement to service 
connection for gastroesophageal reflux disease (GERD) and 
entitlement to a compensable evaluation for service-connected 
rhinosinusitis.  The Veteran did not indicate on her August 
2008 VA Form 9 Appeal, or any other VA Form 9 Appeal, that 
she wished to appeal the issue of entitlement to a 
compensable evaluation for service-connected rhinosinusitis.  
As such, this issue is not currently on appeal before the 
Board.  With regard to the Veteran's claim for service 
connection for GERD, the Board notes that the Veteran was 
granted service connection for GERD with antral gastritis in 
a March 2009 RO decision.  This decision was a complete grant 
of benefits with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue 
is also not currently on appeal before the Board. 

In an August 2008 statement, the Veteran indicated that she 
did not wish to have a personal hearing at the RO or before a 
member of the Travel Board.  She further indicated that any 
request for a hearing be considered withdrawn.  

The issues of entitlement to service connection for lumbar 
disc disease and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the Veteran had a diagnosis of IBS prior to her entry 
into her second period of active military service; however, 
the evidence does not clearly and unmistakably show that the 
Veteran's pre-existing disability was not aggravated by 
military service.

2.  There is clear and unmistakable evidence demonstrating 
that the Veteran had a diagnosis of diverticulitis prior to 
her entry into her second period of active military service; 
however, the evidence does not clearly and unmistakably show 
that the Veteran's pre-existing disability was not aggravated 
by military service.


CONCLUSIONS OF LAW

1.  Service connection for IBS is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Service connection for diverticulitis is warranted.  See 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for diverticulitis and IBS, the benefits sought on appeal 
have been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on these claims is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2009).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

1.  Entitlement to service connection for IBS.

The Veteran is claiming entitlement to service connection for 
IBS.  The Veteran indicated on her April 2006 claim that she 
developed IBS in March 2004.   

Prior to her second period of active duty service, the 
Veteran was noted as having a diagnosis of IBS in a May 2000 
Report of Medical Examination.  

In light of the fact that the Veteran was diagnosed with IBS 
in medical records prior to her second period of active duty 
service, the Board finds that there is clear and unmistakable 
evidence that the Veteran had IBS that preexisted her second 
period of active duty service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

In an October 2005 Report of Medical History, the Veteran 
reported having IBS that was aggravated in Iraq.  
Additionally, a review of the Veteran's service treatment 
records reveals that she sought treatment for complaints of 
chronic diarrhea and abdominal pain throughout her second 
period of active duty service.  See service treatment 
records, February 2005 and July 2005. 

The Board notes that the Veteran underwent a VA examination 
in October 2006.  The examiner noted that the Veteran 
reported being diagnosed with IBS in March 2004 in her claims 
file request.  Upon review of the claims file and 
consideration of the Veteran's reported symptoms before, 
during, and after service, the examiner diagnosed the Veteran 
with IBS diagnosed in March 2004 during Iraqi Freedom 
mobilization with ongoing report of 5 bowel movements daily 
with no current treatments.  

In March 2009, the Veteran underwent another VA examination.  
The examiner reviewed the claims file and examined the 
Veteran.  The examiner noted an onset date of March 2004 for 
IBS.  The Veteran experienced an onset of chronic episodic 
diarrhea 2 weeks after deployment to Iraq.  She had a history 
of problems with diverticulitis.  However, this was markedly 
different.  A 2005 workup indicated a postprandial osmotic 
dumping syndrome consistent with a diagnosis of IBS.  The 
examiner noted that, currently, it is not as severe as during 
deployment but requires constant access to toilet facilities 
and avoidance of many foods.  The examiner concluded by 
diagnosing the Veteran with IBS and GERD with Barrett's 
esophagus.  The examiner noted that a review of medical notes 
from 2005 reflect esophageal reflux in the problem list.  A 
workup for chronic diarrhea at the Bond Clinic in Rolla 
during service documents the onset of IBS during service. 

As noted above, in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the disorder was not aggravated during service.  In light of 
the fact that the Veteran was noted as having IBS prior to 
her second period of active duty service; that she sought 
treatment for complaints of chronic diarrhea and abdominal 
pain during her second period of active duty service; that 
she reported having IBS that was aggravated in Iraq in an 
October 2005 Report of Medical History; that the October 2006 
VA examination report reflects that the Veteran has ongoing 
symptoms of IBS that date back to her second period of active 
duty service; and that the March 2009 VA opinion essentially 
relates the Veteran's current IBS to her active duty service, 
it cannot reasonably be said that, when viewed in its 
totality, there is clear and unmistakable evidence that the 
Veteran's IBS was not aggravated by service.  See VAOPGCPREC 
3-2003. 

Therefore, the Board must find that the Veteran's current IBS 
is the result of aggravation during military service of a 
preexisting disability.  Thus, entitlement to service 
connection is warranted.

2.  Entitlement to service connection for diverticulitis. 

The Veteran is claiming entitlement to service connection for 
diverticulitis.  The Veteran indicated on her April 2006 
claim that she developed diverticulitis in May 1994.   

Prior to her second period of active duty service, the 
Veteran was noted in a May 2000 Report of Medical Examination 
as having had a diagnosis of diverticulitis.  

In light of the fact that the Veteran was diagnosed with 
diverticulitis in medical records prior to her second period 
of active duty service, the Board finds that there is clear 
and unmistakable evidence that the Veteran had diverticulitis 
that preexisted her second period of active duty service.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The Board notes that, throughout her second period of active 
duty service, the Veteran was not treated specifically for 
diverticulitis.  However, the Veteran did seek treatment for 
complaints of chronic diarrhea and abdominal pain throughout 
her second period of active duty service.  See service 
treatment records, February 2005 and July 2005. 

The Board notes that the Veteran underwent a VA examination 
in October 2006.  The examiner reviewed the claims file and 
noted that the Veteran was diagnosed with diverticulitis in 
1994.  The Veteran took no medications for this during the 
time she was on active duty, nor is she taking any at this 
time.  Upon review of the claims file and examination of the 
Veteran, the examiner noted that the Veteran was diagnosed 
with diverticulitis in 1994 without evidence of treatment or 
recurrence.  

More recently, however, the Veteran was diagnosed with 
diverticulitis in March 2007.  

As noted, the Veteran was not treated specifically for 
diverticulitis in service.  However, the Veteran was treated 
for symptoms associated with stomach complaints, such as 
diarrhea and abdominal pain.  The Board notes that, if 
symptoms associated with diverticulitis were to be evaluated, 
they would most likely be considered under Diagnostic Code 
7327.  Diagnostic Code 7237 evaluates diverticulitis and 
directs that it should be rated as for irritable colon 
syndrome, peritoneal adhesions, or colitis, ulcerative, 
depending on the predominant disability picture.  As noted 
above, the Veteran has been granted service connection 
separately for IBS.  As such, the Veteran's symptoms will 
already be considered under Diagnostic 7319, which is the 
diagnostic code for rating irritable colon syndrome or, in 
this case, irritable bowel syndrome.  However, this does not 
prevent the Veteran from being granted service connection 
separately for diverticulitis.

As noted above, in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the disorder was not aggravated during service.  In light of 
the fact that the Veteran was noted as having diverticulitis 
prior to her second period of active duty service; she 
complained throughout her second period of active duty 
service of stomach-related symptoms, to include chronic 
diarrhea and abdominal pain; and the Veteran was again 
diagnosed with diverticulitis in March 2007, almost within 1 
year after her discharge from her second period of active 
duty service, it cannot reasonably be said that, when viewed 
in its totality, there is clear and unmistakable evidence 
that the Veteran's diverticulitis was not aggravated by 
service.  See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's current 
diverticulitis is the result of aggravation during military 
service of a preexisting disability.  Thus, entitlement to 
service connection is warranted.


ORDER

Entitlement to service connection for IBS is granted.

Entitlement to service connection for diverticulitis is 
granted. 





REMAND

The Veteran is seeking entitlement to service connection for 
lumbar disc disease and depression.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

With respect to the Veteran's claim for service connection 
for depression, the Veteran asserted on her April 2006 claim 
that she developed depression in November 1998, between her 2 
periods of active duty service.  

The record reflects that the Veteran was diagnosed with 
depression in a medical record from November 1998.  In a May 
2000 Report of Medical History, the Veteran denied having 
depression or excessive worry.  In a March 2005 Report of 
Medical Examination, the Veteran again denied having or ever 
having depression or excessive worry.  The Veteran's 
available service treatment records are negative for 
complaints, treatment, or diagnosis of depression or any 
other psychiatric symptoms throughout service.  

The Board notes that the Veteran was noted as having 
depression in a September 2006 medical record.

The Veteran underwent a VA examination in October 2006.  The 
examiner noted that the Veteran has had depression problems 
which started in 1998, which she states were more closely 
linked to early menopause.  The Veteran reported that those 
symptoms are resolved.  However, she indicated that she is 
fearful that her depressive symptoms will return, due to the 
fact that she may lose her actual job due to being med-
boarded from the military, as she requires the dual status 
appointment.  

In March 2007, the Veteran reported a stress reaction.  See 
Ceridian LifeWorks Services Intake Assessment Form, March 
2007.  The examiner noted that the Veteran was in Iraq for 1 
year from February 2004 to February 2005, during which time 
she was exposed to mortar attacks for 179 out of 365 days.  
Since returning home, she has experienced extreme startle 
response, sleep disturbance, and anxiety related to other 
trauma, such as her barn burning down and losing 8 puppies.  
The Veteran was diagnosed with anxiety. 

The Board notes that the Veteran indicated at the October 
2006 VA examination that her depression symptoms were 
resolved.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, as the Veteran was diagnosed with depression prior 
to her second period of active duty service, she filed a 
claim for service connection for depression within 2 months 
of her discharge from her second period of active duty 
service, and she has been diagnosed with depression and 
anxiety during the course of this appeal, the Board finds 
that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Thus, this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether she has a psychiatric condition of any 
kind, to specifically include depression, and, if so, whether 
this current psychiatric condition was caused or aggravated 
by her active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claim for service connection 
for lumbar disc disease, the Veteran asserted on her April 
2006 claim that she developed a lower back disability in 
April 1994, between her 2 periods of active duty service.  

In a May 1995 treatment record from Mercy Medical Group - 
Rolla, the Veteran was noted as complaining of low back pain.  
Upon physical examination and consideration of x-ray reports, 
the examiner diagnosed the Veteran degenerative disc disease, 
multiple levels lumbar spine, secondary to her occupation. 

A review of the Veteran's available service treatment records 
reflects that the Veteran complained of chronic low back pain 
throughout service.  See service treatment records, July 2005 
and October 2005.  In a December 2004 service treatment 
record, the Veteran complained of acute exacerbation of low 
back pain from lifting a water case.  In a March 2005 service 
treatment record, the Veteran was noted as having chronic 
back pain aggravated in Iraq.  In an October 2005 Report of 
Medical History, the Veteran reported having low back pain 
that was aggravated in Iraq. 

In October 2006, the Veteran underwent a general VA 
examination.  The examiner noted that the Veteran's low back 
pain started in 1994 and was diagnosed as secondary to her 
occupational hazard being in charge of equipment.  Upon 
review of the claims file and examination of the Veteran, the 
examiner diagnosed the Veteran with mechanical low back  
beginning in 1990 with moderate degenerative disc disease of 
L4-5, L5-S1, with disc space narrowing.  However, the 
examiner did not address the issue of whether the Veteran's 
low back disability could have been aggravated by her second 
period of active duty service.  As such, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  Thus, this issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether she has a lumbar spine condition of any kind, and, if 
so, whether this current lumbar spine condition was caused or 
aggravated by her active duty service.  Colvin.

Additionally, the Board notes that the Veteran indicated on 
her April 2006 claim that she sought medical treatment for 
her lower back disability from a Dr. R. at St. Roberts in 
Missouri.  VA has an obligation under the VCAA to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  See 38 C.F.R. § 3.159 
(2009).  Therefore, an attempt must be made to locate any 
available treatment records relating to the Veteran's claim 
for service connection for lumbar disc disease that have not 
yet been associated with the claims file.

Finally, the Board notes that it is unclear from the evidence 
of record whether the claims file contains all of the 
Veteran's available service treatment records, to 
specifically include her service treatment records from her 
first period of active duty service from March 1983 to 
February 1987.  As such, all available service treatment 
records that have not yet been associated with the claims 
file should be obtained prior to the scheduling of any 
examinations. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
requesting that she provide 
sufficient information, and if 
necessary, authorization to enable 
the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
medical treatment records from Dr. R. 
at St. Roberts in Missouri relating 
to her lumbar spine disability 
referred to in her April 2006 claim.  

Associate any records received, 
including negative responses, with 
the claims file.

2.	All available service treatment 
records not yet associated with the 
claims file should be obtained and 
associated with the file prior to the 
scheduling of any examinations, to 
specifically include any missing 
service treatment records from the 
Veteran's first period of active duty 
service (March 1983 to February 
1987).

3.	Schedule the Veteran for an 
appropriate VA examination for her 
claim for service connection for 
depression.  The claims file should 
be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been 
reviewed.  The examiner should also 
elicit from the Veteran a history of 
her symptoms relating to her claimed 
depression.  After reviewing the file 
and noting the Veteran's reported 
history and assertions, the examiner 
should diagnose all psychiatric 
disabilities shown to exist, to 
specifically include depression.  An 
opinion should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
psychiatric disability or 
disabilities were incurred in or 
aggravated by a disease or injury in 
service.  In rendering this opinion, 
the examiner should specifically 
consider the effect of the Veteran's 
second period of active duty service 
on her pre-service depression and the 
possibility that the Veteran's second 
period of active duty service 
aggravated her pre-service 
depression.
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Schedule the Veteran for an 
appropriate VA examination for her 
claim for service connection for 
lumbar disc disease.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been 
reviewed.  The examiner should also 
elicit from the Veteran a history of 
her symptoms relating to her lumbar 
spine condition.  After reviewing the 
file and noting the Veteran's 
reported history and assertions, the 
examiner should diagnose all current 
lumbar spine disabilities shown to 
exist.  An opinion should be provided 
as to whether it is at least as 
likely as not that the Veteran's 
current lumbar spine disability or 
disabilities were incurred in or 
aggravated by a disease or injury in 
service.  In rendering this opinion, 
the examiner should specifically 
consider the effect of the Veteran's 
second period of active duty service 
on her pre-service lumbar spine 
disability and the possibility that 
the Veteran's second period of active 
duty service aggravated her pre-
service lumbar spine disability.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.
5.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, she 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and her representative 
have been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claims.  Her cooperation in VA's efforts 
to develop her claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


